Citation Nr: 1807035	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  13-12 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for ulcerative colitis, claimed as due to exposure to contaminated water at Camp Lejeune, in North Carolina.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney At Law


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel






INTRODUCTION

The Veteran honorably served on active duty with the United States Marine Corps from October 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) from November 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The RO in Louisville, Kentucky has current jurisdiction over the Veteran's claims file.

Pursuant to a May 2016 Board decision, the Veteran's claims of entitlement to service connection for prostate cancer and ulcerative colitis as due to exposure to contaminated water at Camp Lejeune were denied.  The decision also remanded claims for entitlement to service connection for a respiratory condition, a thyroid condition, and hypertension.  Those matters will be addressed in a separate decision.

In a June 2017 decision of the United States Court of Appeals for Veterans Claims (CAVC or Court), the Court vacated and remanded the part of the Board's May 2016 decision that denied entitlement to service connection for ulcerative colitis and remanded the matter for re-adjudication consistent with its decision.  The Court affirmed the Board's denial of the Veteran's claim of entitlement to service connection for prostate cancer.  Accordingly, that issue is no longer before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






	(CONTINUED ON NEXT PAGE)
REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Pursuant to a June 2017 CAVC decision, the Court vacated and remanded the Veteran's claim of entitlement to service connection for ulcerative colitis as due to exposure to contaminated water at Camp Lejeune for re-adjudication.  The opinion indicated that the Court's decision was based upon a determination that the Board failed to address any related gastrointestinal disorder that was reasonably raised during the development of the Veteran's claim.  In reaching the aforementioned conclusion, the Court noted that the prior Board decision merely asserted that any of the Veteran's current gastrointestinal symptoms were related to other conditions without providing a concrete discussion or adequate basis for the determination rendered.  

In accordance with the CAVC opinion and prior to re-adjudication of the Veteran's claim, the Board finds that an additional VA examination is required.  

Review of the record indicates that the Veteran complained of persistent diarrhea lasting six or seven days in 1994.  He reported receipt of a confirmed diagnosis of ulcerative colitis from a medical facility in Texas and stated that he has been receiving ongoing treatment for related symptoms since 1993.  Despite the Veteran's contentions, the May 2016 Board decision notes that treatment records from 2009 forward were reviewed and did not reveal a current diagnosis or treatment for symptoms consistent with an ulcerative colitis diagnosis.  It was also noted, that records from the stated time frame simply indicate "a history of ulcerative colitis 15 years ago."

The Board notes that the Veteran contends that he suffers from current symptoms including ulcerative colitis and persistent gastrointestinal symptoms, to include acid reflux.  On review of the record, there is no indication that VA has obtained a medical opinion to assess the nature and etiology of the Veteran's symptoms, to include as related to ulcerative colitis, some other gastrointestinal disability, or acid reflux.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.

In light of the foregoing, a VA examination is required to afford appropriate consideration to the Veteran's claims as rendering a decision in the absence of a medical opinion identifying the Veteran's current gastrointestinal conditions and any related diagnoses and their etiology would be premature.  Where the record before the Board contains insufficient medical information for evaluation purposes, a remand may be required.  Littke v. Derwinski, 1 Vet. App. 90.

Although the further delay entailed by remand is regrettable, undertaking additional development prior to a Board decision is the only way to ensure compliance with the duty to assist, as required.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's gastrointestinal conditions, to include ulcerative colitis and acid reflux.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  

(a)  The examiner should identify a diagnosis for any gastrointestinal condition or disability found and note the evidence in support thereof.

(b)  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability), that a gastrointestinal disability, to include ulcerative colitis, was incurred in, caused by or is otherwise related to any in-service disease, event, or injury.  

As a part of the examination and/or opinion, the examiner must consider all prior diagnoses in the record and nexus opinions and explain or distinguish any variations in findings and conclusions.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of the STRs, medical evidence of record, and lay statements.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  The examiner should also identify what, if any, additional information or evidence would allow for a more definitive opinion.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






